Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          May 4, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                               No. 53551-3-II

                               Respondent,

        v.                                                    UNPUBLISHED OPINION

 MATTHEW BENJAMIN LABOUNTY,
 aka NICHOLAS RYAN GEORGE,

                               Appellant.



       MAXA, J. – Matthew LaBounty initially appealed his sentence for unlawful possession of

a controlled substance, buprenorphine. In a supplemental brief, LaBounty challenged his

conviction following the Supreme Court’s decision in State v. Blake, 197 Wn.2d 170, 481 P.3d

521 (2021). The State concedes that LaBounty’s conviction must be vacated. We reverse and

remand for the trial court to vacate LaBounty’s conviction.

       While LaBounty was incarcerated on another matter, corrections officers found a

controlled substance in his possession. The State charged LaBounty with unlawful possession of

a controlled substance, buprenorphine. He agreed to plead guilty based on a plea agreement with

the State. LaBounty now challenges his conviction.

       In Blake, the Supreme Court held that Washington’s strict liability drug possession

statute, RCW 69.50.4013(1), violates state and federal due process clauses and therefore is void.

197 Wn.2d at 195. As a result, any conviction based on that statute is invalid. See In re Pers.
No. 53551-3-II


Restraint of Hinton, 152 Wn.2d 853, 857, 100 P.3d 801 (2004) (a judgment and sentence is

invalid on its face when a defendant is convicted of a nonexistent crime). And a conviction

based on an unconstitutional statute must be vacated. See Blake, 197 Wn.2d at 195; State v.

Carnahan, 130 Wn. App. 159, 164, 122 P.3d 187 (2005) (vacating a conviction that was based

on a statute that the Supreme Court held was unconstitutional). Therefore, LaBounty’s

conviction for possession of a controlled substance must be vacated.

        We reverse and remand to the trial court to vacate LaBounty’s conviction for unlawful

possession of a controlled substance.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.


 We concur:



 SUTTON, J.




 GLASGOW, A.C.J.




                                                  2